Citation Nr: 0316212	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  97-10 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty for 23 years and retired in 
March 1996.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the claim on appeal.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran entered military service with a congenital 
defect of the spine, spondylolysis.

3.  He sustained multiple back injuries during 23 years of 
active duty and was treated on several occasions for 
lumbosacral strain.  Radiology reports reflect diagnoses of 
spondylolysis with grade I spondylolisthesis at L4-L5.

4.  A post-service X-ray report shows spondylolisthesis with 
probable spondylolysis at L4-L5.

5.  A current back disability resulted from a pre-existing 
defect of the back, which was subject to superimposed injury 
during service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, a chronic 
low back disorder was incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1131, 1153, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2002); VAOPGCPREC 82-90 (July 18, 1990).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he is entitled to 
service connection for a low back disorder.  At a personal 
hearing in August 2000, he maintained that he had no problems 
with his back prior to entering the military, that he injured 
his back in July 1982, and that he has continued to 
experience back pain since the time of the injury.
 
Relevant Law and Regulations.  Under the relevant law and 
regulations, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2002).  However, continuity of symptoms is required 
where the condition in service is not, in fact, chronic or 
where diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2002).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Moreover, a veteran is presumed to be in sound condition at 
entrance to service except for disorders noted at entrance or 
where clear and unmistakable evidence rebuts the presumption 
of sound condition for disorders not noted at entrance.  
History provided by the veteran of the pre-service existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
pre-existing condition.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b)(1) (2002); Paulson v. Brown, 7 Vet. App. 
466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  
A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in the 
disability during service, unless there is a specific finding 
that the increase is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2002).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progression of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2002).  
Moreover, "temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  However, the 
increase need not be so severe as to warrant compensation.  
Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).  
Nonetheless, silence of the record on this point may not be 
taken as indication of no aggravation, an opinion must be 
provided.  See Verdon v. Brown, 8 Vet. App. 529 (1996); Wisch 
v. Brown, 8 Vet. App. 139 (1995).  Further, such medical 
questions must be addressed by medical experts.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Next, congenital or developmental defects are not considered 
diseases or injuries under the law. 38 C.F.R. § 3.303(c).  
Service connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin if 
the evidence as a whole shows that the manifestations of the 
disease in service constituted "aggravation" of the disease 
within the meaning of applicable VA regulations.  VAOPGCPREC 
82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306 (2002).  
With regard to congenital or developmental defects, service 
connection may not be granted for a defect, although service 
connection may be granted for a disability which is shown by 
the evidence to have resulted from a defect which was subject 
to a superimposed disease or injury during service.  See 
VAOPGCPREC 82-90 (July 18, 1990).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board finds that no pre-service 
medical records are associated with the claims file.  The 
veteran has testified that he had no problems with his back 
prior to military service.  Further, it is undisputed that 
the veteran's March 1973 entrance examination did not mention 
a pre-existing back disorder and the clinical evaluation of 
his spine was normal.  For that reason, he is entitled to the 
presumption of soundness.  Nonetheless, even finding that the 
presumption of soundness attached at the time of induction, 
the Board finds, by clear and unmistakable evidence, that the 
veteran suffered from a pre-existing, congenital low back 
disorder (spondylolysis) prior to his entry into military 
service.  

Specifically, at the time of his initial back injury in June 
1982, he was diagnosed with "spondylolysis and first degree 
spondylolisthesis at L4-L5."  As a matter of judicial 
notice, spondylolisthesis is defined as a "forward 
displacement of one vertebra over another, usually the fifth 
lumbar over the body of the sacrum, or the forth lumbar over 
the fifth, usually due to a developmental defect in the pars 
interarticularis."  Dorland's Illustrated Medical Dictionary 
1563 (28th ed. 1994).  Spondylolysis is a defect of the pars 
interarticularis, and it is the most common cause of 
spondylolisthesis and is sometimes called isthmic 
spondylolisthesis.  Id.  

While there is some debate about whether spondylolysis is a 
congenital defect (present at birth) or whether it develops 
in childhood from a stress fracture that never completely 
heals, the disorder, by definition, occurs at birth or in 
childhood and necessarily pre-existed military service.  
Moreover, the treating military physician noted that the 
veteran had an "incidental congenital laminar defect."   
Under 38 C.F.R. § 3.303(c), there are medical principles so 
universally recognized as to constitute fact (clear and 
unmistakable proof), and when in accordance with these 
principles existence of a disability prior to service is 
established, no additional or confirmatory evidence is 
necessary.   Accordingly, the Board concludes that there is 
clear and unmistakable evidence that the veteran had a pre-
existing defect of the spine, namely spondylolysis, when he 
entered service in 1973 and the presumption of soundness is 
overcome.  

Having found that the veteran had a pre-existing, congenital 
low back disorder prior to entering military service by clear 
and unmistakable evidence, the Board notes that congenital or 
developmental defects are generally not service-connected 
because they are not injuries under VA law and regulations.  
38 C.F.R. § 4.9 (2002).  However, congenital or development 
defects may be service-connected when a superimposed injury 
occurs during, or as a result of, active service.  VAOPGPREC 
82-90 (July 18, 1990).  In this case, the Board finds that 
the veteran's in-service diagnosis of spondylolisthesis (an 
acquired disorder) was superimposed on his congenital defect 
(spondylolysis).  

The Board concludes that, in the context of this particular 
case, the lay evidence is sufficiently credible and probative 
of a chronic back disability existing as a result of a pre-
existing back defect, which was subject to superimposed 
injuries during service, so that the positive and negative 
evidence are at least in equipoise, allowing the benefit of 
the doubt to be granted in favor of the claimant.  As noted 
above, the evidence as a whole shows that the veteran entered 
service with a pre-existing defect of the spine, 
spondylolysis.  As a result, his intrinsically weak lumbar 
structure was a risk factor for the development of 
superimposed lumbar strain and spondylolisthesis.  See THE 
MERCK MANUAL, § 5, Ch. 62, pp 504-505 (17th ed. 1999).  

To that end, the Board notes that service medical records 
show that the veteran was initially treated for back pain as 
the result of a twisting injury beginning in 1982.  
Thereafter, he sought treatment for chronic low back pain 
periodically throughout his remaining military career.  
Moreover, he submitted a statement from a fellow soldier 
indicating that he injured his back while undergoing physical 
conditioning in 1982.  X-ray evidence at that time reflected 
a diagnosis of spondylolysis and first degree 
spondylolisthesis at L4-L5.  An X-ray report dated in July 
1995, shortly prior to discharge, showed a diagnosis of 
spondylolysis and spondylolisthesis at L4-L5 with 
degenerative disc disease and possible herniated nucleus 
pulposus.  Within months of service separation, a X-ray 
report indicated a diagnosis of spondylolisthesis with 
probable spondylolysis at L4-L5.  Further, a November 1996 
MRI report reflected a diagnosis of degenerative disc 
disease, degenerative spondylolisthesis at L4-L5, and an 
acquired L4 intervertebral foraminal stenosis.  

Although the veteran had a congenital back disorder prior to 
service at L4-L5 (spondylolysis), he sustained a back injury 
at the level of L4-L5 during military service and was 
diagnosed with spondylolisthesis (an acquired disorder).  
Further, post-service medical evidence shows the presence of 
degenerative changes at L4-L5 and indications of acquired 
intervertebral foraminal stenosis.  Accordingly, resolving 
the benefit of the doubt in favor of the claimant, the Board 
finds that service connection should be granted for a back 
disability, which is shown by the evidence to have resulted 
from a congenital defect, which was subject to superimposed 
injury during service.  VAOPGCPREC 82-90 (July 18, 1990).

Finally, during the pendency of this appeal, there was a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), which, among other things, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The law is applicable to all claims 
filed before the date of enactment but not yet final as of 
that date.  See 38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).  
Inasmuch as the Board is allowing the benefit sought on 
appeal, the veteran will not be prejudiced by the Board's 
decision even if the notice and duty to assist provisions 
contained in the new law have not been completely satisfied.  
Therefore, no further action is necessary under the mandate 
of the VCAA.


ORDER

The claim for entitlement to service connection for a chronic 
low back disorder is granted. 



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

